Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and/or computer program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 9, and 17 recite mapping data from a source to a destination by analyzing and validating the data to make recommendations.  The limitations of receiving/sending requests, retrieving data, generating data, executing data mapping procedures, and presenting results, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial interactions (including business relations) in the form of processing and synchronizing data regarding services provided by a platform/organization. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial interactions which represents the abstract idea of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:

– Using computer-readable storage medium (CRSM) and/or memory.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a executable instructions stored in memory and/or CRSM to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using artificial intelligence to perform the recited steps related to analyzing and scoring data. The artificial intelligence used in these steps is recited at a high-level of generality and is only nominally and generically recited as a tool for performing these steps.
– Using a graphical user interface to display data.  The graphical user interface is stated at a high level of generality and its broadest reasonable interpretation comprises merely a set of generic interfaces that do not affect the processing or results of the system/method.  
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not 
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 and 10 recite further elements related to the displaying and storing data steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2 and 10  are ineligible.
Claims 3, 11, and 18 recite further elements related to the displaying data steps of the parent claims and to providing optional data inputs.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified 
Claims 4 and 12 recite further elements related to activities performed by the AI of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4 and 12 are ineligible.
Claims 5-8, 13-16, 19, and 20 recite further elements related to the data analysis, making determinations regarding the mappings, presenting/displaying of data, and/or recommendation steps of the parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any 

Claim Rejections - 35 USC § 112(b)
Claims 3, 8, 11, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “enhance” in Claims 3, 11 ,and 18 is a relative term which renders the claim indefinite. The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Whether or not (and/or how) a user experience would be enhanced could be a matter of opinion that differs among users.
In regards to Claims 8 and 16, the claims recite “identifies at least one detail that is reflective of a collective analysis of the synchronized education profiles associated with the administrative user account, the services provided through the educational platform service and the one or more software vendors”.  The parent claims present these items in a Markush group and do not require that all items are used.  This makes it unclear as to how these claims functions when less than all of the species are synchronized education profiles associated with the administrative user account; the services provided through the educational platform service; one or more software vendors) also represents the Markush grouping that precedes it.  This interpretation is based on the presentation of this material in the parent claims and in light of Applicant’s specification.  See specification at [0020] and [0053] (“…identify the administrative user a rationale as to why the autocorrection was automatically applied. An exemplary rationale may have a basis on a collective analysis of one or more of: the synchronized education profiles associated with the administrative user account; the features/services provided through the educational platform service and the signal data pertaining to one or more software vendors…”).  The term “rationale” in this section is being interpreted as referring to the same concept as “detail” in the claims, since “detail” is not referenced in this context in the specification. Applicant should clarify this language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harner et al. (Pub. No. US 2019/0332374 A1) in view of Chavda et al. (Pub. No. US 2013/0326279 A1).
In regards to Claims 1, 9 , and 17, Harner discloses:
A method/system comprising:
at least one processor; and a memory, operatively connected with the at least one processor, storing computer-executable instructions [computer-readable storage media storing computer-executable instructions] that, when executed by the at least one processor, causes the at least one processor to execute a method that comprises: ([0054]; [0063]; [0068]-[0079])
receiving, via an platform service from an administrative user account of one or more institutions, a request to integrate data of a data file into a synchronized profile, stored on the platform service, that is managed by the administrative user account; ([0019]; [0021], shows a user designing, developing, and deploying integrations between assets in a platform including “auto-mapping recommender”; [0034], “Auto-mapping recommender 116 may train the neural network to provide more accurate recommendations over time based on user provided feedback, for example, corrections made by a user to the recommendation, a user acceptance of the recommendation, or a user rejection of the recommendation.”, the auto-mapping recommender is trained (artificial intelligence) based on historical data regarding the insights that it can provide) 
retrieving, by the platform service, data analytics insights for the synchronized profile that are configured to aid the administrative user account with integration of the Auto-mapping recommender 116 may be leveraged by integration application design tool 110 to provide a suggested linking between fields in a source asset and fields in a target asset, i.e. an auto-mapping recommendation.”, the auto-mapping recommender provides recommendations regarding the integration designs/attributes input by the user to aid them in creating and performing the integrations, the auto-mapping recommender being triggered by the user activities regarding the integration would read on a “request” to integrate the data (see also, [0047], which describes an example of a “button” that can be used to trigger the auto-mapping recommender (i.e. a “request”); [0023], Example 1, new customer data (“file” from CRM system) is integrated into the ERP system to ensure synchronization (“synchronized profile”); [0024]-[0030], Example 2, the user step data (“file” of user data) is integrated into the cloud storage for record keeping (“synchronized profile” of the user’s collected exercise data); [0025] also provides a generic description of mapping data from a source asset  to a target asset)
by analyzing signal data pertaining to one or more of:
usage of the administrative user account, 
a configuration of synchronized profiles associated with the administrative 
user account, 
services provided through the platform service; ([0023], pertains to addition and synchronization of new customers; [0024], pertains to synchronizing received user pedometer data for record keeping services) and 

in response to receiving the request, automatically executing data mapping processing that utilizes the data analytics insights to generate a data mapping that maps the data of the data file to data fields associated with the synchronized profile, wherein the automatically executing of the data mapping processing further generates one or more recommendations, based on the data analytics insights; ([0019]; [0021]; [0024]-[0030]; [0034], the auto-mapping recommender analyses the input data to make recommendations for mappings to the user (in response to the user inputting data for the purpose of designing an integration (as explained in further detail in the above elements) [it is noted that, under broadest reasonable interpretation, “insights” determined by the system could be the same as the “recommendations” provided in the GUI by the system, this interpretation is also supported by Applicant’s specification (see at least [0004])];; [0035], describes the auto-mapping recommender performing analysis and providing recommendation for the integration design (see also Fig. 2A-Fig. 2D; 308; [0047]-[0049])) 
While Harner discloses a method for determining data mappings for processes related to the integration of data into synchronized profiles (and or other types of data integration), Harner does not disclose that the data, platforms, or institutions are specifically related to “education”.
However, the Examiner asserts that the data identifying the type of data or specific intended environment as including educational systems is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the method/system of Harner could be applied to education data, platforms and institutions (or other environments, organizations, platforms, etc.) because the type of information and processes being analyzed does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Harner discloses the above system/method for making recommendation regarding the mapping of data integrations.  Harner does not explicitly disclose providing a validation check for those recommendations.  However, Chavda teaches:
presenting, to the administrative user account through a graphical user interface (GUI) of the platform service, a validation check of the [solutions], wherein the presenting of the validation check comprises surfacing, through the GUI, the one or more recommendations for the [solutions] that are generated from the data analytics insights.  ([0036], a user interface (GUI) presents recommendation data with validation data, the validation data including marking entries differently based on results (“…highlighting/coloring/sorting entries differently, and/or the like) indicating…whether the validation was successful or failed…”), this form of identifying success or failure using different highlighting/coloring/sorting would “surface” the respective validated recommendations)
that are configured to assist the administrative user account with validation of the [solutions]; ([0036], can assist the user in the validations by presenting them with validation data determined by the system, as described above, see also [0029]-[0037])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Harner so as to have included presenting, to the administrative user account through a graphical user interface (GUI) of the platform service, a validation check of the [solutions], wherein the presenting of the validation check comprises surfacing, through the GUI, the one or more recommendations for the [solutions] that are generated from the data analytics insights; that are configured to assist the administrative user account with validation of the [solutions], as taught by Chavda in order to provide the user/system with substantial data to easily identify the best solutions (Chavda, [0037]).  Although Chavda is not directed to the specific type of data analysis as Harner, one of ordinary skill in the art would recognize that the features of Chavda could be used non the system/method of Harner.  Regardless of the type of processes being analyzed, Chavda determines insights and recommendations for different scenarios and solutions for a given process which could be applied to the system of Harner in the same manner that it is use din Chavda.  The references demonstrate the necessary level of skill and the necessary components for one of ordinary skill in the art to perform these validation and display features in conjunction with the data processes in Harner.
In regards to Claims 4 and 12, Harner discloses:

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harner in view of Chavda in further view of Fan* et al. (JP 2006179009 A).
(* This reference names inventors Martinez, Grewal, Hwang, and Tsvi, but is identified as “Fan” on the 892)
In regards to Claims 2 and 10, Harner discloses:
receiving, through the GUI, a confirmation of the data mapping from the administrative user account; and in response to a receipt of the confirmation of the data mapping, storing the data mapping on a distributed data storage of the platform service, wherein the storing comprises creating an association between the data mapping and the synchronized profile for subsequent usage through the platform service. ([0051]-[0054], user accepts the mapping and the data is stored in association with the source fields and target fields)
Harner/Chavda discloses all of the above features.  Harner/Chavda does not explicitly disclose, but Fan teaches:
data storage of the platform service that is accessible to only the administrative user account (page 5, paragraph 4, “…denies all access to the CRM database via the DBMS, except for access by the Microsoft CRM system 200 itself or a system administrator 220 authorized to manage the DBMS…”; see also  page 2, paragraph 2-3, “…it is common for a CRM system to implement a closed, dedicated database instance that can only be accessed from a CRM application or by a system administrator for maintenance...the DBMS is set up to deny public access to the application database and allow only the software system itself, or perhaps only the system administrator, to access the database…”)
“…While it is reasonable to open a database for system administrators, opening a database for all access rights to a group of data analysts presents a security issue that makes a database such as the CRM database more vulnerable to risk.”; page 2, paragraph 1, “…it is common for a CRM system to implement a closed, dedicated database instance that can only be accessed from a CRM application or by a system administrator for maintenance.”). 
Claims 3, 5-8, 11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harner in view of Chavda in further view of Olson (Pub. No. US 2017/0078094 A1).
In regards to Claims 3, 11, and 18, Harner discloses:
wherein the automatically executing of the data mapping processing comprises: determining required data fields that pertain to a current configuration of the synchronized profile relative to one or more of: services of the platform service [0023]-[0030], Examples, as described above, pertaining to the integration of data related to services performed by the platform, the mapping identifies data fields for mapping) and services associated with the one or more software vendors, and
Harner/Chavda discloses all of the above features.  Harner/Chavda does not explicitly disclose, but Olson teaches:
shows additional fields that can be added, this includes fields that appear as though they could enhance the user’s experience for the particular services provided by the platform if activated (for optional addition examples, see [0081]-[[0118]) and the services associated with the one or more software vendors, and 
wherein the presenting disambiguates, in the validation check of the data mapping presented through the GUI, the required data fields from the optional data fields. ([0119])
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Harner/Chavda so as to have included determining optional data fields that, if activated, would enhance a user experience for users associated with the synchronized profile relative to the services of the platform service and wherein the presenting disambiguates, in the validation check of the data mapping presented through the GUI, the required data fields from the optional data fields, as taught by Olson.
Harner/Chavda discloses a “base” method/system in which data is mapped form a source data to a destination data (such as a file to a synchronized profile) including through mapping data fields, as shown above.  Olson teaches a comparable method/system which matches source data to destination data (such as a file to a portfolio or profile) including through mapping data fields, as shown above (see also, at least [0020]; [0022]; [0043]; [0129]; [0195]).  Both systems disclose mapping of user 
In regards to Claims 5 and 13, Harner discloses:
automatically executing of data mapping processing, as disclosed above.  Additionally, Harner at least implies the ability to display errors in a data mapping (Fig. 2C, displayed mapping data identifies source data fields that do not map to the target data fields).  Harner/Chavda does not explicitly disclose notification of detected mapping errors, However, Olson teaches:
in response to executing a data mapping process, determining a data mapping error, and wherein the presenting presents the data mapping error in the validation the validation process identifies anomalies, inconsistencies, and incompatibilities and assists the user in correcting them)
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Harner/Chavda so as to have included determining a data mapping error, and wherein the presenting presents the data mapping error in the validation check to aid resolution of the data mapping error by the administrative user account, as taught by Olson.
Harner/Chavda discloses a “base” method/system in which data is mapped form a source data to a destination data (such as a file to a synchronized profile) including through mapping data fields, as shown above.  Olson teaches a comparable method/system which matches source data to destination data (such as a file to a portfolio or profile) including through mapping data fields, as shown above (see also, at least [0020]; [0022]; [0043]; [0129]; [0195]).  Both systems disclose mapping of user data to profiles/portfolios for integration of data related to services provided by a platform.  Olson also teaches an embodiment in which data mapping errors are determined, and wherein the presenting presents the data mapping error in the validation check to aid resolution of the data mapping error by the administrative user account, as shown above.  One of ordinary skill in the art would have recognized the adaptation of determining a data mapping error, and wherein the presenting presents the data mapping error in the validation check to aid resolution of the data mapping error by the administrative user account to Harner/Chavda could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 
In regards to Claims 6 and 14, Harner/Chavda discloses all of the above features.  Harner/Chavda does not explicitly disclose, but Olson teaches:
utilizing the data analytics insights to recommend an input value for one or more of the data fields associated with the data mapping error, wherein a recommendation for the input value is provided in the validation check to aid resolution of the data mapping error. ([0051]; [0052], the validation process identifies anomalies, inconsistencies, and incompatibilities and assists the user in correcting them)
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Harner/Chavda so as to have included utilizing the data analytics insights to recommend an input value for one or more of the data fields associated with the data mapping error, wherein a recommendation for the input value is provided in the validation check to aid resolution of the data mapping error, as taught by Olson.
Harner/Chavda discloses a “base” method/system in which data is mapped form a source data to a destination data (such as a file to a synchronized profile) including through mapping data fields, as shown above.  Olson teaches a comparable method/system which matches source data to destination data (such as a file to a portfolio or profile) including through mapping data fields, as shown above (see also, at least [0020]; [0022]; [0043]; [0129]; [0195]).  Both systems disclose mapping of user data to profiles/portfolios for integration of data related to services provided by a platform.  Olson also teaches an embodiment in which data analytics insights are 
In regards to Claims 7 and 15, Harner/Chavda discloses all of the above features.  Harner/Chavda does not explicitly disclose, but Olson teaches:
utilizing the data analytics insights to generate an autocorrection of the data mapping error, and wherein the presenting of the validation check comprises presenting a GUI element identifying the autocorrection of the data mapping error. ([0051]; [0052]; [0134]; [0135], the validation process identifies anomalies, inconsistencies, and incompatibilities and automatically corrects them, these correction are identified to the user)
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Harner/Chavda so as to have included utilizing the data analytics insights to generate an autocorrection of the data mapping error, and wherein the presenting of the validation check comprises 
Harner/Chavda discloses a “base” method/system in which data is mapped form a source data to a destination data (such as a file to a synchronized profile) including through mapping data fields, as shown above.  Olson teaches a comparable method/system which matches source data to destination data (such as a file to a portfolio or profile) including through mapping data fields, as shown above (see also, at least [0020]; [0022]; [0043]; [0129]; [0195]).  Both systems disclose mapping of user data to profiles/portfolios for integration of data related to services provided by a platform.  Olson also teaches an embodiment in which data analytics insights are utilized to to generate an autocorrection of the data mapping error, and wherein the presenting of the validation check comprises presenting a GUI element identifying the autocorrection of the data mapping error, as shown above.  One of ordinary skill in the art would have recognized the adaptation of utilizing the data analytics insights to generate an autocorrection of the data mapping error, and wherein the presenting of the validation check comprises presenting a GUI element identifying the autocorrection of the data mapping error. to Harner/Chavda could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
In regards to Claims 8 and 16, Harner/Chavda discloses all of the above features.  Harner/Chavda does not explicitly disclose, but Olson teaches:
the validation process identifies anomalies, inconsistencies, and incompatibilities and automatically corrects them, these correction are identified to the user; Fig. 2H; Fig. 2I, shows details regarding why an error needs corrected for a specific insight of the data mapping) the synchronized profiles associated with the administrative user account, the services provided through the platform service ([0020]; [0022]; [0043]; [0129]; [0195], data, mappings, etc. are regarding service provided by the platform) and the one or more software vendors. 
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Harner/Chavda so as to have included providing, through the GUI, a specific data insight, identifying, for the administrative user account, why the [correction] was applied, wherein the data analytics insight identifies at least one detail that is reflective of a collective analysis of the services provided through the platform service, as taught by Olson.
Harner/Chavda discloses a “base” method/system in which data is mapped form a source data to a destination data (such as a file to a synchronized profile) including through mapping data fields, as shown above.  Olson teaches a comparable method/system which matches source data to destination data (such as a file to a portfolio or profile) including through mapping data fields, as shown above (see also, at least [0020]; [0022]; [0043]; [0129]; [0195]).  Both systems disclose mapping of user data to profiles/portfolios for integration of data related to services provided by a 
Olson teaches notifying a user of corrections (including details and reasons), as shown above (see at least Fig. 2H and Fig. 2I).  Olson also teaches notifying users of autocorrections, as shown above.  Although Olson does not explicitly disclose that the autocorrection notifications include the details/reasons data as presented for manual correction, it would have been obvious to one of ordinary skill in the art at he time of filing that the data presented in Fig. 2H and 2I would be the same regardless of whether the correction was automatic or manual and that it could be included in the autocorrection notification.  The autocorrection notification does not state any particular detail regarding the data that is provided through the autocorrection notification and therefore does not preclude this data from being included.  One of ordinary skill in the 
In regards to Claim 19, Claim 19 recites limitations that appear in Claims 5 and 6.  Therefore Claim 19 is subject to the same considerations and rejections provided above for Claims 5 and 6.
In regards to Claim 20, Claim 20 recites limitations that appear in Claims 5 and 7.  Therefore Claim 20 is subject to the same considerations and rejections provided above for Claims 5 and 7.
Additionally, the claim recites “the autocorrection proximate to an identification of the data mapping error”.  Harner/Chavda/Olson does not disclose where or how the autocorrection notification is displayed within the GUI.  However, the Examiner asserts that the data identifying the layout, arrangement, and/or design of the data displayed in the GUI is simply a design choice and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the layout, arrangement, and/or design of the data displayed in the GUI which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include the autocorrection proximate to an identification of the data mapping error because the layout, arrangement, and/or design of the data displayed in the GUI does not functionally alter the steps of the method/system and merely selecting a different layout, arrangement, and/or design from that in the prior art does not patentably distinguish the claimed invention and 

Additional Prior Art not Relied Upon
Li et al. (CN 105976275 A). Discloses data integration and migration into an organizational platform, including data mapping (see at least page 6, lines 28-39 and page 11, liners 32-46)
Pugalia et al. (Patent No. US 11,218,511 B1). Discloses policy validation and correction recommendations (see at least Fig. 1 and related descriptions)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        March 26, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629